Title: From John Adams to John Quincy Adams, 22 July 1816
From: Adams, John
To: Adams, John Quincy



My ever dear Sir
Quincy July 22nd. 1816

“Chain’d to his Throne, a Volume lies,
With all the Fates of Men:
With every Angels form and Size
Drawn by th’ eternal Pen.
His Providence unfolds the Book
And makes his Counsells Shine;
Each Opening leaf; and every Stroke
Fulfills Some deep design.
Here he exalts, neglected Worms
To Sceptres and a Crown:
Anon the following Page he turns
And treads the Monark down.
Nor Gabriel asks the Reason Why,
Nor God the Reason gives;
Nor dares the favourite Angel pry
Between the folded Leaves.
Dr. Watts’s Lyric Poems. B. 1. Poem 6.
This is pretty Poetry, profound Metaphysicks, no doubt, and According to you Calvinists Sound Divinity.
Jaques de Fatalist holds that every Thing is written “En haut” in the grand eternel Rouleau. What is the difference between Walls and Jaques?
Diderot taught, that the Univere, was and eternal, necessary Self existent chymical Process of mere Matter.
What is the difference between Watt’s, Jaques and Diderot? The former believed in Hell and the Devil and eternal Torments. The two latter did not. But all believed that there was no Liberty in the Universe; that Liberty is a Word void of Sense
Now, I say, if there is no Liberty, there is no Responsibility. No Virtue, No Vice, No Merit or Demerit; No Reward and no Punishment.
In spight of all the Metaphysicks of Watt’s, Jacques and Diderot, I believe myself free and accountable, how poor soever my Account may be.
If the Deity, according to Watts has committed himself from all Eternity by irreversible Decrees, written them in an unchangeable Book and chained to his Throne, the Book will open it’s Leaves of itself, without his Providence, or at least his Providence is eternally decreed and recorded in the Book, as much as the rise and fall of Empires. But what miserable Figures are these to express Science recondite from every Being but one in the universe?
Worms of the dust! Love the Universe, and its First and Second Causes and last End. Do your Duty to them your Neighbour and yourselves; which you know well enough; / And “trust The Ruler with his Skies.”
A.